UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

JONATHAN JOSE CASANOVA,

Plaintiff, 17-cv-1466 (NSR)

-against- ORDER
C.0. MALDONADO; et al

Defendants.

 

 

NELSON S. ROMAN, United States District Judge

Plaintiff Johnathan Casanova (“Plaintiff’), proceeding pro se, commenced the instant
action on February 27, 2017, asserting claims under 42 U.S.C. § 1983 against eleven defendants.
(ECF No. 2.) On July 22, 2019, this Court issued an Opinion and Order granting in part and
denying in part Defendants Venettozzi, Valentin, Gleason, Meigs, and Isaac’s partial motions to
dismiss (the “July Order”). (ECF No. 68.) As is relevant here, the Court dismissed, without
prejudice, Plaintiffs (1) failure to protect claim against Defendant Valentin, (2) medical
indifference claim against Defendant Gleason, (3) due process violation claim against Defendant
Venettozzi, and (4) claims against Defendants Isaac and Meigs related to verbal harassment and
the filing of a misbehavior report. (/d.)

The Court gave Plaintiff 45 days from the date of the July Order (October 22, 2019) to file
an amended complaint as to those claims dismissed without prejudice. (/d.) The Court warned
Plaintiff, however, that if he did not timely file an amended complaint, all claims dismissed
pursuant to the July Order would be dismissed with prejudice. Ud.)

To date, Plaintiff has not filed an amended complaint. Accordingly, Plaintiffs claims that

were dismissed by the July Order are now dismissed with prejudice. Furthermore, as there are no

 
further claims against them, Defendants Venettozzi, Gleason, Isaac, and Meigs are dismissed from
this case. The remaining Defendants shall have until February 17, 2020—60 days from the date
of this order—to file responsive pleadings to Plaintiffs original complaint.

In light of the foregoing reasons, the Clerk of Court is directed to terminate Defendants
Venettozzi, Gleason, Isaac, and Meigs from the caption. The Clerk is further directed to mail a
copy of this order to Plaintiff at the address listed on ECF and to file proof of service on the docket.
Dated: December 8.2019 SO ORDERED:

White Plains, New York <D
AA

NELSON.S-ROMAN

United States District Judge

 
